—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lott, J.), rendered March 8, 1999, convicting him of bail jumping in the second degree, upon a jury verdict, and imposing sentence.
*615Ordered that the judgment is affirmed.
The trial court properly permitted the prosecution to inquire into the defendant’s court appearances on prior unrelated cases to rebut the defendant’s assertion, in defense to the charge of bail jumping, that he was generally unfamiliar with court procedure (see, People v Alvino, 71 NY2d 233, 248; People v Harris, 57 NY2d 335, 345, cert denied 460 US 1047). The relevance of this rebuttal evidence far outweighed any possible prejudice which might have resulted (see, People v Ventimiglia, 52 NY2d 350, 359-360). Altman, J. P., Friedmann, Smith and Adams, JJ., concur.